Citation Nr: 0025509	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Whether the June 1956 RO rating decision contained CUE (clear 
and unmistakable error) for assigning a zero percent 
evaluation for traumatic cataract and adherent leukoma of the 
left eye with blindness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1953 to June 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied an increased 
(compensable) evaluation for the left eye disability and 
determined there was no CUE in the June 1956 RO rating 
decision assigning a zero percent evaluation for this 
disability.  The veteran's representative appealed these 
determinations and requested a personal hearing.  The veteran 
was scheduled for a personal hearing in February 2000, and in 
correspondence dated in January 2000, the veteran notified 
the RO that the only issue to be discussed at the hearing 
would be the matter of entitlement to an increased 
(compensable) evaluation for the left eye disability.  An 
informal conference was held in February 2000, and a March 
2000 hearing officer decision increased the evaluation for 
the left eye disability from zero to 10 percent.  In 
correspondence dated in March 2000, the representative 
withdrew the veteran's appeal with regard to this issue.  
Under the circumstances, the only issue for appellate 
consideration is listed on the first page of this decision.



FINDINGS OF FACT


1.  The June 1956 RO rating decision that assigned a 
zero percent evaluation for the left eye disability was 
supported by the evidence then of record.

2.  The appropriate statutory and regulatory provisions for 
the establishment of a higher rating for the left eye 
disability were considered and correctly applied in the June 
1956 RO rating decision.


CONCLUSION OF LAW

The June 1956 RO rating decision, assigning a zero percent 
evaluation for traumatic cataract and adherent leukoma of the 
left eye with blindness, did not contain CUE.  38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1953 to June 
1955.

Service medical records show that the veteran underwent a 
medical examination for induction into service in July 1953.  
His left eye distant vision was light perception only, 
corrected to improved.  A summary of hospitalization from 
October 1953 to January 1954 shows that the veteran underwent 
iridectomy of the left eye, excision of prolapse; suture of 
corneal laceration of the left eye; and septectomy.  The 
final diagnoses were traumatic cataract of the left eye 
resulting from blow from rifle muzzle; laceration of the 
cornea with iris prolapse of the left eye due to blow from 
muzzle of rifle; and deviation of the nasal septum from 
undetermined cause.  The report of the veteran's medical 
examination for separation from service in June 1955 shows 
blindness of the left eye.

A private medical report dated in August 1955 reveals that 
the veteran was seen in 1949 and that the vision of his left 
eye enabled him to count fingers at 3 feet.  It was noted 
that he was again seen in August 1955 and that he had light 
perception only in the left eye and that he was unable to see 
large objects.  He also had a cataract in the left eye.  
Vision in the right eye was 20/15.

The veteran underwent a VA medical examination in November 
1955.  He reported no vision in the left eye.  His skin was 
normal.  His distant vision was light perception uncorrected 
and corrected.  The diagnoses were residuals of perforating 
injury to the left eye, adherent leukoma and traumatic 
cataract.

A private medical report dated in December 1955 notes that 
the veteran was examined in 1948 and found to have poor 
vision in the left eye.  He could distinguish features and 
fingers at a distance of 4-5 feet.  

A December 1955 RO rating decision granted service connection 
for traumatic cataract of the left eye, and assigned a 
zero percent evaluation for this condition.  Service 
connection for impaired vision of the left eye was denied.

In April 1956, the veteran's then representative requested 
administrative review of the veteran's claim by the Director 
of the Compensation & Pension Service in the VA Central 
Office.

In a May 1956 letter, the Chief Benefits Director in the VA 
Central Office notified the RO that the records in the 
veteran's case showed aggravation of the loss of vision of 
the left eye in service that entitled him to special monthly 
compensation for loss of use of that eye and a zero percent 
evaluation.

The June 1956 RO rating decision granted service connection 
for traumatic cataract and adherent leukoma of the left eye 
with blindness based on aggravation, and assigned a 
zero percent evaluation for this condition.  The decision 
also granted special monthly compensation for loss of use of 
the left eye.

A review of the June 1956 RO rating decision shows that 
applicable legal and regulatory provisions were considered in 
the evaluation of the left eye disability.  Some of the 
regulations considered were diagnostic codes 6027 and 6070.

A review of the claims folder shows that various evidence was 
submitted after the June 1956 RO rating decision that is not 
pertinent to the issue being considered in this appeal.  This 
issue must be considered on the evidence then of record.


B.  Legal Analysis

The veteran asserts that there is CUE in the June 1956 RO 
rating decision for failing to assign a 10 percent evaluation 
for the left eye disability based on aggravation or 
disfigurement.  Previous determinations of the RO are final 
and binding, including decisions as to the degree of 
disability, and will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  CUE is a very specific and rare 
kind of error; it is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  On June 27, 1946, the 
1945 rating schedule was approved, effective April 1, 1946, 
replacing prior rating criteria.  As to the veteran's case, 
the current criteria for the evaluation of eye disabilities 
and disfiguring scars are essentially the same as the 
criteria in the initial 1945 rating schedule.

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75.  A 30 percent 
evaluation is the maximum schedular evaluation for blindness 
of one eye in the absence of anatomical loss of the eye and 
when the other eye is normal.  38 C.F.R. § 4.84a, Codes 6063 
to 6079.

An unhealed injury of the eye is evaluated from 10 percent to 
100 percent on the basis of resulting impairment of visual 
acuity or visual field loss, pain, rest requirements, or 
episodic incapacity.  An additional 10 percent is combined 
during the continuance of active pathology.  Ten percent is 
the minimum evaluation during active pathology.

A preoperative traumatic cataract is evaluated on the basis 
of the resulting impairment of vision.  A postoperative 
traumatic cataract is evaluated on the basis of the resulting 
impairment of vision and aphakia.  38 C.F.R. § 4.84a, Code 
6027.

Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Code 6029 and 
Note.

Blindness in one eye (having only light perception) warrants 
a 30 percent evaluation, in addition to special monthly 
compensation, when corrected visual acuity in the other eye 
is 20/40.  38 C.F.R. § 4.84a, Code 6070.

Corrected visual acuity of 5/200 (1.5/60) in one eye warrants 
a 30 percent evaluation when corrected visual acuity in the 
other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, Code 6074.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

The evidence of record at the time of the June 1956 RO rating 
decision reveals that the veteran was essentially blind in 
the left eye at the time of entry into service, but that he 
could count fingers at 3 feet and distinguish features at 4-5 
feet at the time of his entry into service in 1953.  The left 
eye visual impairment at that time supported the maximum 
schedular evaluation for the left eye blindness in the 
absence of anatomical loss of the eye and when the other eye 
is normal as noted above.  Since service connection is not in 
effect for a right eye disability and the veteran does not 
have blindness in the right eye, this eye is considered 
normal for evaluation of the service-connected left eye 
blindness.  While the medical evidence reveals that the 
veteran had light perception only in the left eye at the time 
of his separation from service in 1955 or some worsening of 
the left eye blindness in service, this condition supports 
the same 30 percent evaluation.  Hence, a compensable 
evaluation for the left eye blindness based on aggravation in 
service was not warranted because a disability rating based 
on aggravation reflects only the degree of disability over 
and above the degree existing at the time of entrance into 
service.  It is necessary, therefore, in such cases to deduct 
from the present degree of disability, the degree of the 
disability, if ascertainable, existing at the time of 
entrance into service, in terms of the rating schedule, 
except if the disability is total (100 percent) no deduction 
will be made.  38 C.F.R. § 4.22 (1998).  


Nor did the medical evidence of record in June 1956 indicate 
disfigurement due to the left eye condition to support the 
assignment of a 10 percent evaluation under diagnostic code 
7800.  Nor did the evidence indicate the presence of active 
left eye pathology in June 1956 to support the assignment of 
an additional 10 percent evaluation under diagnostic code 
6009.

A review of the June 1956 RO rating decision shows that 
relevant medical evidence, and applicable legal and 
regulatory criteria were considered in the evaluation of the 
veteran's left eye disability, and that the zero percent 
evaluation assigned for the left eye disability in that 
decision was correct.  Hence, the Board finds that this 
rating decision may not be reversed or revised on the basis 
of CUE.


ORDER

The June 1956 RO rating decision, assigning a zero percent 
evaluation for the traumatic cataract and adherent leukoma of 
the left eye with blindness, did not contain CUE; the motion 
to revise or reverse that decision is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

